Fourth Court of Appeals
                                         San Antonio, Texas
                                              November 9, 2022

                                             No. 04-22-00735-CR

                                    IN RE Adrian James HILLARD Jr.

                                             Original Proceeding 1

                                                    ORDER

        Relator filed a petition for writ of habeas corpus in which he asks this court to release him
from custody. Relator is represented by trial counsel below; therefore, he is not entitled to hybrid
representation. Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). The absence of a
right to hybrid representation means Relator’s pro se habeas corpus petition will be treated as
presenting nothing for this court’s review. See id. Accordingly, relator’s petition for writ of habeas
corpus is DENIED. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on November 9, 2022.



                                                                       _____________________________
                                                                       Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of November, 2022.

                                                                       _____________________________
                                                                       Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 2022-CR-2190, styled State of Texas vs. Adrian James Hillard, Jr., pending
in the 186th Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.